United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fayetteville, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-255
Issued: June 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2011 appellant filed a timely appeal from an August 15, 2011 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP) and a November 1,
2011 merit decision that denied an additional schedule award. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than 13 percent impairment of the right arm or 4
percent impairment of the left arm for which he received schedule awards.
FACTUAL HISTORY
This case has previously been before the Board. In a September 24, 2009 decision, the
Board found that appellant’s claim that he sustained an injury when he fell while delivering mail
1

5 U.S.C. §§ 8101-8193.

on September 17, 2007 not in posture for decision. The Board remanded the case to OWCP for
development of the medical evidence.2 The facts of the previous Board decision are
incorporated herein by reference.
On November 16, 2009 OWCP accepted that appellant sustained traumatic bursitis of the
left elbow when he fell on September 17, 2007. Appellant filed a schedule award claim on
November 20, 2009. By letter dated November 30, 2009, OWCP advised him to provide a
physician’s rating of impairment in accordance with the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides).3
In a February 24, 2010 decision, OWCP denied appellant’s claim for a schedule award on
the grounds that he did not provide the requested medical evidence.
On October 27, 2008 OWCP accepted appellant’s claim for right carpal tunnel
syndrome.4 On December 5, 2008 appellant filed a schedule award claim. On December 18,
2008 he asserted that he also had carpal tunnel syndrome on the left. On January 9, 2009
Dr. Rodger C. Dickinson, Jr., a Board-certified orthopedic surgeon, performed a right carpal
tunnel release. On January 22, 2009 OWCP accepted left carpal tunnel syndrome and bilateral
epicondylitis. On January 23, 2009 Dr. Dickinson performed a carpal tunnel release on the left.
On August 20, 2009 OWCP referred appellant to Dr. Alice M. Martinson, Board-certified
in orthopedic surgery, for physical examination and an impairment evaluation. In an October 5,
2009 report, Dr. Martinson performed a physical examination and diagnosed status post bilateral
carpal tunnel releases, osteoarthritis of the right elbow and mild lateral epicondylitis of the left
elbow. She advised that she had evaluated appellant’s impairment in accordance with the sixth
edition of the A.M.A., Guides and completed an impairment worksheet. Dr. Martinson advised
that, under Table 15-23, Entrapment/Compression Neuropathy Impairment, appellant had a
class 1 impairment with a clinical studies modifier of 1, a functional history modifier of 2, and a
physical examination modifier of 2, concluding that he had four percent impairment due to
carpal tunnel syndrome on the right and on the left. Regarding appellant’s post-traumatic
degenerative joint disease, she advised that, under Table 15-4, Elbow Regional Grid, appellant
had a class 1 impairment with modifiers for functional history, physical examination and clinical
studies of 2 each, yielding an 11 percent right upper extremity impairment. Dr. Martinson
further diagnosed a history of painful injury under Table 15-4, for a class 0 impairment, with
modifiers for functional history, physical examination and clinical studies of 1, yielding no
impairment. She added the right upper extremity impairments of 4 percent for carpal tunnel
syndrome and 11 percent impairment for post-traumatic degenerative joint disease, yielding a
total right upper extremity impairment of 15 percent.
In a November 5, 2009 report, Dr. Daniel D. Zimmerman, an OWCP medical adviser
Board-certified in internal medicine, reviewed the medical record. He agreed that appellant had
2

Docket No. 09-259 (issued September 24, 2009). This case was adjudicated by OWCP under file number
xxxxxx847.
3

A.M.A., Guides (6th ed. 2008).

4

The 2008 claim was adjudicated by OWCP under file number xxxxxx920.

2

four percent impairments bilaterally due to carpal tunnel syndrome. Dr. Zimmerman noted that
osteoarthritis of the right elbow had not been accepted as employment related and therefore
Dr. Martinson’s finding under Table 15-4, Elbow Regional Grid, was not acceptable. OWCP’s
medical adviser rated appellant’s right epicondylitis as class 1, E, for a maximum two percent
impairment. He concluded that she had six percent right upper extremity impairment and four
percent left upper extremity impairment.
On February 4, 2010 appellant was granted schedule awards for four percent impairment
of the left arm and six percent impairment of the right arm.
In treatment notes dated March 31 to July 19, 2010, Dr. Wesley K. Cox, a Board-certified
orthopedist, described appellant’s condition and treatment. He diagnosed bilateral elbow
degenerative joint disease, advanced on the right; right elbow epicondylitis, a loose body in the
left elbow and bilateral forearm pain. On September 28, 2010 Dr. Cox performed an excision of
soft tissue mass of the left posterior elbow and right elbow intra-articular injection. He
submitted reports describing appellant’s postoperative care.
A January 24, 2011
electrodiagnostic study of the upper extremities was consistent with moderate right ulnar
neuropathy at the elbow and mild right median neuropathy at the wrist.
On March 14, 2011 OWCP accepted a permanent aggravation of osteoarthritis to the
right elbow. On March 24, 2011 it doubled appellant’s xxxxxx847 and xxxxxx920 claims. On
April 4, 2011 Dr. Cox provided physical examination findings and diagnosed degenerative joint
disease and cubital tunnel syndrome of the right elbow, bilateral carpal tunnel syndrome and
bilateral/lateral epicondylitis.
In an April 13, 2011 report, Dr. Ronnie D. Shade, a Board-certified orthopedic surgeon,
noted the accepted conditions, appellant’s medical history and complaints. He diagnosed
bilateral carpal tunnel syndrome, surgically treated; bilateral/lateral epicondylitis of the elbows;
osteoarthritis of the right elbow and synovitis of the right elbow. Dr. Shade advised that
maximum medical improvement was reached on April 13, 2011 and performed an impairment
evaluation in accordance with the sixth edition of the A.M.A., Guides. Regarding carpal tunnel
syndrome, he found that, under Table 15-23, appellant had class 1 impairment with a grade
modifier of 1 for test findings, a modifier of 2 for history, and a modifier of 1 for physical
findings, concluding that appellant had a three percent bilateral upper extremity impairment due
to carpal tunnel syndrome. Regarding appellant’s elbow condition, under Table 15-4, Dr. Shade
identified a class 1 impairment due to left lateral epicondylitis, found modifiers of 1 for clinical
studies, physical examination, and functional history and applied the net adjustment formula, for
one percent left upper extremity impairment due to his elbow condition. On the right, he found a
class 1 impairment due to post-traumatic degenerative joint disease. Dr. Shade found modifiers
of 2 for functional history and physical examination, and applied the net adjustment formula, for
nine percent right upper extremity impairment. He then added each elbow and wrist impairment,
concluding that appellant had 12 percent right upper extremity impairment and 4 percent
impairment on the left.
Appellant filed a claim for an additional schedule award on July 5, 2011. OWCP
forwarded the record to Dr. Zimmerman for review. In a July 17, 2011 report, Dr. Zimmerman
found that maximum medical improvement was reached on October 5, 2009, the date of

3

Dr. Martinson’s report. He advised that appellant would be entitled to an increased award on the
right, based on her opinion but noted that a class D impairment for post-traumatic degenerative
joint disease under Table 15-4 yielded 7 percent impairment, not 11 percent identified by
Dr. Martinson. Dr. Zimmerman noted that on November 5, 2009 he agreed that appellant had
four percent impairments bilaterally due to carpal tunnel syndrome. Regarding the right upper
extremity, OWCP’s medical adviser combined the 4 percent impairment due to carpal tunnel
syndrome and the 7 percent impairment due to degenerative joint disease, for a total of 11
percent right upper extremity impairment. Since appellant had previously received a rating of
six percent right arm impairment, he had an additional seven percent impairment. OWCP’s
medical adviser reiterated this conclusion in an August 1, 2011 report.
By decision dated August 15, 2011, appellant was granted a schedule award for an
additional seven percent impairment of the right upper extremity.
On September 8, 2011 appellant requested reconsideration. He asserted that OWCP’s
medical adviser did not consider Dr. Shade’s evaluation or the diagnosis bilateral epicondylitis.
Appellant submitted an impairment evaluation dated June 16, 2011 in which Jon Lee, a physical
therapist, advised that appellant had 13 percent right upper extremity impairment and 4 percent
left upper extremity impairment.
In a September 25, 2011 report, Dr. Zimmerman, OWCP’s medical adviser, noted that
the report from the physical therapist did not comport with the A.M.A., Guides which indicates
that the impairment rating must be performed by a physician. He advised that he had reviewed
Dr. Shade’s report, noting that he found three percent bilateral impairment due to carpal tunnel
syndrome. OWCP’s medical adviser stated that, as Dr. Shade did not explain his elbow ratings,
these could not be accepted. Therefore, there was insufficient medical evidence to establish that
appellant was entitled to an additional schedule award.
In a merit decision dated November 1, 2011, OWCP denied modification of the
August 15, 2011 decision, finding that the medical evidence did not establish any greater
permanent impairment.
LEGAL PRECEDENT
The schedule award provision of FECA, and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions after

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

4

February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.7
For decisions issued after May 1, 2009, the sixth edition will be used.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).10 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).11
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in
Table 15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant
text.12 In Table 15-23, grade modifiers levels (ranging from 0 to 4) are described for the
categories test findings, history and physical findings. The grade modifier levels are averaged to
arrive at the appropriate overall grade modifier level and to identify a default rating value. The
default rating value may be modified up or down by one percent based on functional scale, an
assessment of impact on daily living activities.13
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.14
ANALYSIS
The Board finds that appellant has not established that he has more than 13 percent
impairment of the right arm and 4 percent impairment of the left arm. The accepted conditions
are traumatic bursitis of the left elbow, bilateral carpal tunnel syndrome, bilateral epicondylitis
and aggravation of osteoarthritis of the right elbow. On February 4, 2010 appellant was granted
a schedule award for a right upper extremity impairment of six percent and a left upper extremity
impairment of four percent. On August 15, 2011 he was granted a schedule award for an
7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

A.M.A., Guides, supra note 3 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
10

Id. at 385-419.

11

Id. at 411.

12

Id. at 449.

13

Id. at 448-50.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

5

additional 7 percent on the right, for a total right upper extremity impairment of 13 percent. The
record does not support entitlement to an additional award.
Regarding the left arm, Drs. Martinson and Zimmerman both found that appellant had
four percent impairment due to carpal tunnel syndrome. Dr. Shade found three percent
impairment due to carpal tunnel syndrome. The evidence does not establish greater impairment.
Regarding the right arm, the relevant medical evidence includes an October 5, 2009
report from Dr. Martinson, an OWCP referral physician, who noted that appellant had bilateral
4 percent impairments due to carpal tunnel syndrome and an additional 11 percent impairment on
the right due to post-traumatic degenerative joint disease. As noted by Dr. Zimmerman on
July 17, 2011, Dr. Martinson’s finding regarding the right elbow under Table 15-4, Elbow
Regional Grid, was not acceptable. Table 15-4 provides that the maximum allowed for posttraumatic degenerative joint disease of the elbow is nine percent.15 When the 4 percent
impairment for carpal tunnel syndrome is added to the maximum allowed for post-traumatic
degenerative joint disease of the elbow, or 9 percent, a total of 13 percent is found. Appellant
had previously received a schedule award for two percent impairment for right lateral
epicondylitis on February 4, 2010. Section 15.2a of the A.M.A., Guides provides that, if more
than one diagnosis is identified for each region, the diagnosis with the highest impairment rating
should be used. Under Table 15-4, the maximum allowed for lateral epicondylitis is two
percent,16 whereas the maximum for degenerative joint disease is nine percent.17 Appellant
would therefore be best rated under the latter diagnosis. As he had previously received a right
upper extremity impairment of two percent for lateral epicondylitis, when this is subtracted from
nine percent, the maximum allowed for degenerative joint disease of the elbow, he was entitled
to an additional seven percent right upper extremity impairment, which he was awarded on
August 15, 2011.
Dr. Shade, an attending orthopedic surgeon, provided an April 13, 2011 impairment
evaluation. He concluded that appellant had 4 percent total impairment on the left and 12
percent impairment on the right, less than the awards appellant received. Dr. Shade’s report
therefore does not establish entitlement to an increased award for either upper extremity.
The impairment evaluation dated June 16, 2011, completed by Mr. Lee, a physical
therapist, does not constitute competent medical evidence as lay individuals such as physician’s
assistants, nurses and physical therapists are not competent to render a medical opinion under
FECA.18
15

A.M.A., Guides, supra note 3 at 400.

16

Id. at 399.

17

Id. at 400.

18

David P. Sawchuk, 57 ECAB 316 (2006). Section 8101(2) of FECA defines the term “physician” to include
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within
the scope of their practice as defined by state law. 5 U.S.C. § 8101(2). The Board also notes that Mr. Lee indicated
that appellant had 13 percent right arm impairment and 4 percent impairment on the left, the exact awards appellant
has received.

6

The Board finds that the record supports that appellant has no more than 13 percent right
upper extremity impairment and 4 percent impairment on the left, for which he received schedule
awards. There is no other medical evidence of record addressing the extent of his permanent
impairment under the sixth edition of the A.M.A., Guides, which supports any greater
impairment. Appellant is therefore not entitled to an increased award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 13 percent right upper extremity
impairment and 4 percent impairment on the left.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 1 and August 15, 2011 be affirmed.
Issued: June 19, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

